J-S49038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MATTHEW J. REICHART

                            Appellant                  No. 25 EDA 2014


     Appeal from the Judgment of Sentence entered November 12, 2013
               In the Court of Common Pleas of Bucks County
              Criminal Division at No: CP-09-CR-0005323-2012


BEFORE: OLSON, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 14, 2014

       Appellant Matthew J. Reichart appeals from a judgment of sentence of

the Court of Common Pleas of Bucks County (trial court), which, following a

bench trial, convicted him of, inter alia, simple assault under Section

2701(a)(1) of the Crimes Code (Code).1 Upon review, we affirm.

       The facts underlying this appeal are undisputed.      On July 2, 2012,

Detective Thomas Jackson of the Bensalem Township Police Department

charged Appellant with, inter alia, simple assault. In his affidavit of probable

cause accompanying the complaint, Detective Jackson alleged:
       On Monday, at approximately 1824 hours Bucks County Radio
       dispatched Officers to the Cornwells Train Station (located at 701
       Station Avenue) for a report of a disorderly subject on a train.
____________________________________________


1
  Act of December 6, 1972, P.L. 1482, as amended, 18 Pa.C.S.A.
§ 2701(a)(1).
J-S49038-14


      Upon arrival Officer MacDougall spoke with an employee of the
      train who stated that subject was threatening the “entire train.”
      Officer MacDougall observed the car to be about ¾ full when he
      noticed the subject, identified as [Appellant], sitting in the back
      seat of the car alone. The conductor . . . stated that [Appellant]
      attempted to strike him several times.         Officer MacDougall
      observed [Appellant] to appear to be agitated and was figidty
      [sic] in his seat. Officer MacDougall observed [Appellant] to be
      holding a large unmarked prescription bottle wrapped in a clear
      baggie. Officer MacDougall also [observed] additional property
      including a wallet and NJ [i]dentification card in the name of
      [Appellant] in a baseball hat on the seat directly across from
      [Appellant]. As Officer MacDougall attempted to speak with
      [Appellant] he started talking about how “we are going to die.”
      At this time [Appellant], who still appeared agitated, moved
      towards Officer MacDougall in an aggressive manner causing
      Officer MacDougall to take action to keep his distance. Officer
      MacDougall attempted to control [Appellant] but was
      unsuccessful as he flailed his arms and moved his body towards
      Officer MacDougall’s.      As Officer MacDougall continued to
      attempt to control [Appellant] he required additional police units
      via Police radio.    At this time [Appellant] reached up and
      grabbed Officer MacDougall’s groin area, grip [sic] his testicles
      and apply [sic] pressure causing pain.         Despite numerous
      warnings of the use of force [Appellant] continued ignoring police
      commands and actively resisted Officer MacDougall’s attempts to
      control him. [Appellant] was eventually subdued and placed into
      custody.

Affidavit of Probable Cause, 7/3/12. Because Appellant waived his right to a

jury trial, the trial court, following a bench trial, convicted him of, inter alia,

simple   assault and sentenced him           to   five   to   twenty-three    months’

imprisonment.

      Appellant filed a Pa.R.A.P. 1925(b) statement of errors complained of

on appeal, arguing that the Commonwealth did not present sufficient

evidence to support his conviction for simple assault under Section

2701(a)(1)    of   the   Code.     Specifically,    Appellant    argued      that   the

Commonwealth’s evidence did not support the conclusion that he “attempted

to or caused bodily injury to Officer MacDougall by grabbing the [O]fficer’s



                                       -2-
J-S49038-14



groin area.”       Appellant’s Statement of Errors Complained of on Appeal,

12/20/13.     The trial court issued an opinion in accordance with Pa.R.A.P.

1925(a). In its Rule 1925(a) opinion, the trial court determined that there

was sufficient evidence to convict Appellant of simple assault. Particularly,

based on Officer MacDougall’s testimony that the court found credible, the

trial court concluded the Commonwealth met its burden with respect to the

element of bodily injury under Section 2701(a)(1) of the Code. As the trial

court found, “[w]hile [Officer MacDougall’s] testimony alone is sufficient to

prove that [he] suffered substantial pain, we can further infer the existence

of   substantial    pain    from    the   fact   that   Appellant   grabbed   [Officer

MacDougall’s] testicle and squeezed it.” Trial Court Opinion, 3/13/14, at 6.

Moreover, in the alternative, the trial court concluded that even if Appellant

did not cause bodily injury to Officer MacDougall, his conviction under

Section 2701(a)(1) would still stand, because the Commonwealth presented

sufficient evidence to support a conviction for attempted simple assault. 2 In

this regard, the trial court reasoned:
       Looking at the circumstances surrounding the encounter
       between Appellant and Officer MacDougall in totality, it can be
       inferred that Appellant attempted to cause bodily injury to
       Officer MacDougall. Appellant was attempting to free himself of
       Officer MacDougall’s control. To accomplish that goal, Appellant
       reached down and grabbed Officer MacDougall’s testicle. If
       Officer MacDougall did not suffer actual pain from that event, it
____________________________________________


2
  Section 2701(a)(1) of the Code provides “a person is guilty of assault if he
attempts to cause or intentionally, knowingly or recklessly causes bodily
injury to another[.]” 18 Pa.C.S.A. § 2701(a)(1) (emphasis added).




                                           -3-
J-S49038-14


        can be inferred from the surrounding circumstances that, at the
        very least, Appellant attempted to cause bodily injury.

Id. at 7.

        On appeal,3 Appellant raises the following issue for our review:
        Was the evidence insufficient to convict Appellant of simple
        assault, if the Commonwealth failed to prove beyond a
        reasonable doubt that [] Appellant attempted to or caused bodily
        injury to Officer MacDougall by grabbing the Officer’s groin area
        while engaged in a physical struggle with Officer MacDougall?

Appellant’s Brief at 4.

        After careful review of the parties’ briefs, the record on appeal, and

the relevant case law, we conclude that the trial court’s Rule 1925(a) opinion

authored by the Honorable Jeffrey L. Finley, thoroughly and adequately
____________________________________________


3
    Our standard and scope of review for a sufficiency claim is well-settled:
        We must determine whether the evidence admitted at trial, and
        all reasonable inferences drawn therefrom, when viewed in a
        light most favorable to the Commonwealth as verdict winner,
        support the conviction beyond a reasonable doubt. Where there
        is sufficient evidence to enable the trier of fact to find every
        element of the crime has been established beyond a reasonable
        doubt, the sufficiency of the evidence claim must fail.
        The evidence established at trial need not preclude every
        possibility of innocence and the fact-finder is free to believe all,
        part, or none of the evidence presented. It is not within the
        province of this Court to re-weigh the evidence and substitute
        our judgment for that of the fact-finder. The Commonwealth’s
        burden may be met by wholly circumstantial evidence and any
        doubt about the defendant’s guilt is to be resolved by the fact
        finder unless the evidence is so weak and inconclusive that, as a
        matter of law, no probability of fact can be drawn from the
        combined circumstances.
Commonwealth v. Mobley, 14 A.3d 887, 889–90 (Pa. Super. 2011).
Additionally, “in applying the above test, the entire record must be evaluated
and all evidence actually received must be considered.” Commonwealth v.
Coleman, 19 A.3d 1111, 1117 (Pa. Super. 2011). A challenge to the
sufficiency of the evidence is a question of law, subject to plenary review.
Commonwealth v. Williams, 871 A.2d 254, 259 (Pa. Super. 2005).



                                           -4-
J-S49038-14



disposes of Appellant’s issue on appeal. See Trial Court Opinion, 3/13/14,

at 5-14. We, therefore, affirm the trial court’s judgment of sentence. We

direct that a copy of the trial court’s March 13, 2014 Rule 1925(a) opinion be

attached to any future filings in this case.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2014




                                      -5-
Circulated 09/29/2014 02:51 PM
Circulated 09/29/2014 02:51 PM
Circulated 09/29/2014 02:51 PM
Circulated 09/29/2014 02:51 PM